Bloodworth, J.
1. Suit was brought by Mrs. Marie Stevens Walker, executrix of the estate of B. Sanders Walker Jr., against E. W. Campbell on three notes, one of which was indorsed by J. A. Jordan. Jordan was offered as a witness by defendant to prove certain statements made to him, and certain transactions had with him by the deceased, and was properly held incompetent to testify. Civil Code of 1910, § 5858 (1), (4); McIntyre v. Jones, 17 Ga. App. 760 (88 S. E. 419); Staton v. Exchange Bank,. 15 Ga. App. 137 (83 S. E. 784). See also Carroll v. Barber, 119 Ga. 856 (47 S. E. 181).
3. The defendant having pleaded that one of the notes sued on, the principal of which was $180, had been settled by partial payments, ranging in date from January 1, 1913, at which time he claimed to have paid $45, to some unfixed date in 1913, when a final payment "of $5 was made, a mortgage signed by' him, Idated June 3, 1913, to secure that note, was properly admitted in evidence when offered by'the plaintiff to show an admission by the defendant that the note was unpaid at the date of the mortgage. Even had this been error, it did not injure the defendant, for the jury found in favor of his plea of payment.
3. In answer to the question, “What was said between you and Clifford Walker in reference to the $180 note when he was down here?” the defendant testified: “He told me that if.I could secure the note, he would fix the house.” This testimony was ruled out, and it was contended that this was error, “for the reason that it showed that Mr. Clifford Walker was the duly authorized agent of the plaintiff in securing the execution of the mortgage just referred *91to.” Before the plaintiff would be bound by the acts of an alleged agent, it was necessary to prove the agency, and this testimony was not sufficient within itself to show that Clifford Walker was the “duly authorized agent of the plaintiff.”
4. The following question put to the defendant by his counsel, and the answer, are set out in one of the grounds of the motion for a new trial: “Did you at the time that Mr. Jordan offered this land for sale surrender possession of this land?” Answer: “Yes.” It is alleged that the court erred in excluding the question and answer; that “this testimony was material and relevant to the issues in the case, particularly as defendant’s contention was that there had been a rescission of the original trade for the land between him and Walker.” Standing alone and without explanation, this question and the answer are not sufficient to enable this court to determine whether the exclusion of the testimony was prejudicial to the movant. Each ground of a motion for a new trial must be complete in itself. When was it that Mr. Jordan offered this land for sale? To whom was possession of the land surrendered? If this testimony of the defendant himself refers to a transaction had directly with the deceased, it is clearly inad•missible. Park’s Ann. Code, § 5858; Chamblee v. Pirkle, 101 Ga. 793 (39 S. E. 20); Dowdy v. Watson, 115 Ga. 47 (41 S. E. 266); Hill v. Merritt, 146 Ga. 307 (91 S. E. 204).
5. The notes sued on by the executrix were given to the deceased for the purchase price of land. The defendant offered an amendment to his ¡dea, in which amendment he alleged: “that after the death of the said B. Sanders Walker, and after the agreement was made, as set forth in paragraph 3 of the original answer, a man by the name of Walker, who was representing'the estate of B. Sanders Walker, made and entered into an agreement with this defendant to the effect that if this defendant would secure the payment of the $303.50 note with a mortgage, he would carry out the original contract with this defendant that was made by the said B. Sanders Walker in his-lifetime; that is to say, that he, the said Walker, would construct and build a house upon said land of this defendant. Defendant shows that on the strength- of this proposition and agreement made by the said Walker, and appearing to represent the said B. Sanders Walker, he gave a mortgage to secure the payment of the said $303.50 note, with the express understand*92ing that said house was to be built without any delay. Defendant shows that the said Walker who made this agreement with the defendant did not build said house, did not carry ont said trade as he agreed, and the consideration for said transaction has wholly, failed.” The court did not err in refusing to allow the amendment. It is indefinite as to the person with whom the alleged agreement was made, and does not show that he had any authority to make the agreement and thus bind the estate to complete a house “without delay.” Besides, this suit was brought on the original notes, and the failure of the “man by the name of Walker” to build the house, even if such an agreement was made and the mortgage executed, could not affect the suit on the notes or the consideration thereof, but could only affect the consideration of the mortgage, and no effort was being made to enforce the latter.
6. The evidence of the defendant himself shows that on May 3, the date of the death of the decedent, the defendant had in his possession the bond for title given him, and was living on the land, and that he “moved away the fall suit was brought, . . moved away in December.” Suit was brought on November 11, and served on November 15. This evidence in connection with the other evidence in the case authorized a finding for the plaintiff, and the judge did not err in overruling the motion for a new trial.

Judgment affirmed.

Broyles, P. J., and Jenlcins, J., concur.